Exhibit 10.1





Dear Raj:



October 12, 2009



We are very pleased to offer you employment with X-Rite, Incorporated as
Executive Vice President and Chief Financial Officer, reporting to the CEO based
in Grand Rapids, Michigan.  I have outlined the particular terms of your
employment below:



 * Salary: Your salary will be set at a weekly rate of $5,769.23 ($300,000
   annually). As a result of the current 5% company furlough program, your
   starting salary will be paid at the weekly rate of $5,480.77 ($285,000.00
   annually). Performance evaluations occur after 90 days of employment and
   annually in the 1st quarter.
 * Short-Term Incentive Plan: You will be eligible to participate in the
   Management Incentive Plan that will enable you to earn 48% of your annual
   salary at target performance ($144,000.00 per year). Should there be any
   variable incentive payout for 2009, you will be entitled to a prorated
   portion based on your service with X-Rite. Typically, STI cash awards are
   capped at 200% of target (e.g. $144,000 target and $288,000.00 max). In 2009
   and 2010, due to market and company conditions, STI cash awards are capped at
   110% of target (e.g. $144,000 target and $158,400.00 max). For 2010, X-Rite
   will guarantee a payment of 50% of your target short-term incentive plan.
 * Long-Term Incentive: Is comprised of both stock options and performance-based
   restricted stock. The current mix is 50% of the annual targeted LTI value in
   the form of restricted stock and 50% in the form of stock options. Targeted
   LTI levels are based on X-Rite comparator group at the 50th percentile. When
   you join, you will receive a grant of 200,000 options and 200,000 in
   restricted stock. The pricing for the options will be the closing price on
   the day you join the company. Your options and restricted stock will vest as
   per the attached schedule. The performance targets for performance based
   restricted stock are currently under review by the Board of Directors. These
   targets will be communicated to you when they are agreed by the Board. It is
   likely that in 2012 we will return to an annual LTI grant. Equity ownership
   guidelines have been established by the Board. It is expected that within 3
   years of service as an executive band employee, you will hold 2 times your
   base salary in X-Rite stock, restricted stock, or stock options. All
   executive compensation plans are reviewed and modified from time-to-time
   based on market conditions and at the discretion of the Board of Directors.
 * One-Time Award: You will be entitled to a one-time payment of $15,000.00, to
   be paid within two weeks of your start date.
 * Vacation: You will be entitled to four weeks vacation and will remain at that
   level until your X-Rite service entitles you to additional vacation under
   X-Rite's normal vacation policy. Also, you are immediately eligible for
   company holidays scheduled during each calendar year.
 * Relocation Assistance: You will receive relocation benefits per the attached
   Relocation Guidebook. Because of our agreement that you will relocate to West
   Michigan immediately, we will supplement your sixty day temporary living
   allowance by granting you a $2,000/month payment for the shorter of ten
   months or the close of the sale of your house in Indianapolis.
 * Insurance and Other Fringe Benefits: Your medical and dental benefits will
   begin after 30 days of employment. Please see the enclosed benefit outline
   for additional details. A Human Resources Representative will meet with you
   to explain the entire package in detail once you begin your employment.

--------------------------------------------------------------------------------


 * 401K Program: You may begin the enrollment process in X-Rite’s 401(K) program
   immediately. The company is currently in suspension regarding its
   contributions to the 401(K) plan. These contributions will be reinstated at
   the earliest possible moment as business conditions dictate.
 * Severance Provision: You will be provided severance benefits for 12 months
   under the X-Rite “Confidential Severance Agreement and Release” for Executive
   Band participants unless your employment is terminated for engaging in
   conduct involving dishonesty, fraud, conduct intentionally injurious to
   X-Rite or if you voluntarily terminate your employment from X-Rite.
 * Change of Control: In the event a Change in Control may arise you will be
   eligible to participate in the X-Rite, Incorporated Change-in-Control
   Severance Plan for Senior Executives. This Plan will allow you to be aligned
   with all CIC provisions associated with 24 months of compensation and
   benefits.

No other benefits have been discussed outside of the enclosed benefits and this
offer letter.  This offer of at–will employment is contingent upon passing a
drug screen before your initial start date, and signing a Confidential and
Proprietary Information Agreement.  Please bring identification to satisfy
government I-9 requirements.  On your first day of employment with X-Rite we
will schedule a new employee orientation.  



Please indicate your acceptance in writing by signing below and returning one
original to us on or before October 13, 2009.  To expedite the process you may
fax a copy of this acceptance confidentially to (616) 803-3832.  Your fax will
be received confidentially by my office.



Sincerely,   /s/ John Ireland John Ireland Vice President, Human Resources



Acknowledged:

/s/ Rajesh K. Shah

 

10/13/2009

Rajesh K. Shah

Date



